DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
1-9
Pending:
10-32
Withdrawn:
none
Examined:
10-32
Independent:
10, 18 and 26
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
As detailed on the 11/20/2018 filing receipt, this application claims priority to as early as 10/26/2017.  At this point in examination, all claims have been interpreted as being accorded this priority date.
Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the claims are withdrawn, however new objections are applied.
The previous 112/b rejections are withdrawn, however new rejections are applied.
The previous 112/a rejections are withdrawn, however new rejections are applied.
The previous 103 rejections are withdrawn, however new rejections are applied.
The previous 101 rejections are withdrawn, however new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim objections
Claims 10 and 17 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
10
one or more servers are configured to,
The verb "are" should not be included here.  Instead, simply "...servers are configured to..." would be correct.
10
one or more servers are configured to,
Instead of a comma, a colon would be more appropriate here.
17

The indented left-hand indentations are misaligned.


Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-32 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
10
A system comprising:
one or more servers are configured to,
determine...
Claim 10 is to a 101 machine or manufacture, i.e. a "system" in this instance, limited according to its claimed physical structure, but it is not clear what is the structure associated with the recited "to... determine..." and similar steps.  The recited "servers" are not interpreted as requiring structure clearly linking the "system" to the recited steps in a structural sense appropriate to a claim to a machine or manufacture.  This rejection might be overcome by, for example, reciting a data storage device, comprised by the "system," and instructions stored therein and configured according to the recited elements and steps, as supported at [7 and 24].
10, 18 and 26
the association of the health data
and the sensor data
The recited "the association" requires but lacks clear antecedent.  If this recitation refers to a previously instantiated instance, then it is not clear which instance that is.  If this recitation instantiates this claim element, then (i) this is not clear and (ii) this instantiation should be preceded by the article "a."  If this recitation is intended as the output of the previous "associate" step, then this may be clarified, for example, by explicitly instantiating the output as part of the step. 
14, 22, 30
another health trajectory information

a plurality of the health trajectory information
Not interpretable at least because "information" in normal usage is a grammatically non-countable noun such that the relationship to "another" is unclear.  The same issue occurs at "plurality."

Also, in normal usage, "plurality of" takes a plural object, e.g. "plurality of elements," not "plurality of element" and not "plurality of evidence."
14, 22, 30
selectively
The recited "selectively" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)
16, 24 and 32
determine commonality of the plurality of the health trajectory information
Not interpretable.  Possibly: "determine a commonality"
17, 25, 32
determine number of times the polygons overlap
Not interpretable.  Possibly: "determine a number of times the polygons overlap"
17, 25, 32
based on the determine number of times the polygons overlap.
Not interpretable at least due to an apparent grammatical error at "...the determine number..."  Possibly: "...the determined number..."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Written description
Claims 10-32 are rejected under 112/a as failing to comply with the written description requirement as detailed below.  The present claims read on subject matter which is not described in the specification or original claims in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  

Claims 10, 18 and 26 include the recitations listed below, and for each recitation it is not clear which portion(s) of the original disclosure (specification and claims) support each particular recitation.  The 8/1/2022 remarks state "Adequate descriptive support for the amended claims and the new claims can be found, for example, in paragraphs [0036], [0037], [0044], [0055], [0051], and [0053] of the instant Specification," however it is not clear that these portions of the original disclosure do support the amended claims.  It may help to identify support more particularly to the individual steps of the claimed method.  Using claim 10 as an example, at least the following recitations lack clear support:
"determine location information for a user";
"collect, based on the location information, sensor data relating to an environmental factor for the user over a predetermined period";
"determine health data for the user over the predetermined period";
"associate the health data and the sensor data" and 
"output health trajectory information for the user based on the association of the health data and the sensor data."
The specification does not disclose and/or does not further explain and does not clearly disclose in the recited context at least the following terms:
"location information" (term does not occur in the original disclosure),
"sensor data" (term does not occur in the original disclosure),
"predetermined period" (term does not occur in the original disclosure),
"health data" (disclosed at [19] but not clearly in the recited context),
"associate" (term does not occur in the original disclosure), and
"health trajectory information" (term does not occur in the original disclosure).

Where recitations do not explicitly occur in the original disclosure, then the burden is on Applicant to otherwise identify particular written description support.

Similarly, in the dependent claims identified below, the following recitations and/or terms are not clearly supported, despite the noted portions of the specification:
claims 11, 19 and 27: "weather data" ([22, 45]), "a timeline for the health trajectory information" ([23, 34, 37]);
claims 13, 21 and 29: "maintain the location information historically for the user"; 
claims 14, 22 and 30: "cluster the health trajectory information" ([50]); and
claims 16, 24 and 32: "determine commonality of the plurality of the health trajectory information" ([53]).

Generally, MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" also pertains.  
MPEP 2163 generally pertains.
Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 10-11, 13-14, 16 18-19, 21-22, 24, 26-27, 29-30 
Claims 10-11, 13-14, 16 18-19, 21-22, 24, 26-27, 29-30 are rejected under 35 USC 103 as unpatentable over Shameer (as cited on the 8/25/2021 form 892 with advanced publication 2/14/2016 as listed at p. 105).
 
Regarding claim 10, the recited location information reads on Shameer's "location-based" (Shameer: p. 107, 1st para.; and entire document), "BioGPS" (Shameer: p. 107, 1st col., last para.; and entire document), "GPS" (Shameer: Table 2; and entire document). 
The recited collecting location-based sensor data reads on Shameer's "track patients’ ambient environmental conditions to assess their local environment" (Shameer: p. 110, 2nd para.; and entire document).
The recited determination of health data and association of health data with sensor data read on Shameer's "Real-time integration of exposome data with health monitoring data" (Shameer: p. 110, 2nd para.; and entire document).
The recited health trajectory information reads on Shameer's "systematically log a patient’s clinical history" (Shameer: p. 110, 2nd col., 2nd para.; and entire document), "Longitudinal record of patient care as documented" (Shameer: Table 1; and entire document), "longitudinal health" (Shameer: p. 112, 2nd col., 1st para.; and entire document) and "longitudinal measurements of multiscale biological data showed the dynamics of biological pathways during illness and wellness" (Shameer: p. 118, 1st col., 1st para.; and entire document).
To the extent that the limitations within claim 10 are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations -- as examples, the various teachings within Shameer of different analyses within different embodiments of software and the various teachings of location, sensor and health data -- then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above, for example combining a web implementation with data input, data aggregation and data analysis.  Trying the recited combinations would have been examples of combining prior art elements, elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
The servers, processor and memory of claims 10 and 26 read on Shameer's computational environment and hardware (Shameer: p. 109, 1st col., 2nd para.; p. 112, 2nd para., "real-time computational infrastructure platforms;" Table 4; and entire document).  Otherwise, claims 18 and 26 recite similar limitations to claim 10, and the art is applied to these claims as described above.

Claim 11 specifies weather data and reads on Shameer's "weather and location-based environmental quality (pollution) data" (Shameer: p. 107, 1st col., last para.; and entire document).  Claim 11 also specifies time of diagnosis and reads on Shameer's "converging quantitative data from laboratory measurements, diagnoses and procedure codes from electronic medical records (EMRs), medication data and genomic profiles" (Shameer: p. 106, 1st col., 1st para.; also Table 1, "Disease registries;" also p. 116, 2nd col., 2nd para., "diagnosis during the clinical visit.;" also p. 118, 1st col., 2nd para., "diagnostic alerts;" and entire document).

Claim 13 specifies historical location information and reads on Shameer's "GPS" (Shameer: Table 2; and entire document) and "individual-level information including socioeconomic information, variations in weather and location-based environmental quality" (Shameer: p. 107, 1st col., 1st para.; and entire document).

Claims 14 and 16 specify user clustering and determination of commonality and read on Shameer's "identify new clusters of patient sub-population" (Shameer: p. 106, 1st col., 1st para.; also p. 114, 2nd col.; and entire document).

Claims 19, 21-22, 24, 27 and 29-30 recite similar limitations to claims 11, 13-14 and 16, and the art is applied to these claims as described above.



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 10-32 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: statutory category of invention -- MPEP 2106.I and 2106.03
The instant claims fall within one or more 101 statutory categories of invention.

Step 2A, 1st prong, 1st Mayo/Alice question: abstract idea -- MPEP 2106.I and 2106.04
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 10 are interpreted as directed to the abstract idea of determining user health trajectory information including the JE elements of "determine location information...," "collect... sensor data...," "determine health data...," "associate..." and determine "...health trajectory information...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Claims 18 and 26 are analyzed similarly with respect to this step.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims are analogous to an abstract idea in the form of at least a method of organizing human activity, such as the practice of a technologist, scientist, medical professional or a computer performing analogous functions (e.g. BASCOM, BSG, Meyer as cited in MPEP 2106).
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include the math relationships inherent in the recited "associate the health data and the sensor data" and in determining "health trajectory information," as well as relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.
It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

Step 2A, 2nd prong -- MPEP 2106.I and 2106.04(d)
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   

Step 2B, 2nd Mayo/Alice question -- MPEP 2106.I and 2106.05
Addressing the second Mayo/Alice question, all elements of claims 10, 18 and 26 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "servers," "output," "outputting," "processor" and "memory" (claims 10, 18 and 26) are conventional elements of a laboratory and/or computing environment, conventional data gathering/input elements, and/or conventional post-processing elements, as exemplified by Shameer (as cited on the 8/25/2021 "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 10, 18 and 26
Summing up the above Mayo/Alice analysis of claims 10, 18 and 26, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 11-17, 19-25 and 27-32 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 14, 17, 22, 25, 30 and 32: "output," "present," "outputting," and "presenting," as exemplified by Shameer.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx.   
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631